   Case 4:19-cv-00144-RSB-CLR Document 7 Filed 09/29/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 TARAILLUS M. HOUSTON,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-144

        v.

 MEG HEAP; and SARAH J. DOAN,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s June 25, 2020, Report and Recommendation, (doc. 6), to which Plaintiff has not filed

objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 6), as its

opinion and DISMISSES Plaintiff’s Complaint, (doc. 1). The Court DIRECTS the Clerk of

Court to CLOSE this case.

       SO ORDERED, this 29th day of September, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
